Citation Nr: 0125441	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-19 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left leg disorder 
as secondary to service-connected right leg disabilities, for 
purposes of accrued benefits.

2.  Entitlement to service connection for weight gain, for 
purposes of accrued benefits.

3.  Entitlement to service connection for alcoholic 
hepatitis, for purposes of accrued benefits.

4.  Entitlement to service connection for jaundice, for 
purposes of accrued benefits.

5.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected residuals of a fracture of the 
right malleolus and fracture of the right cuboid, for 
purposes of accrued benefits.

6.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected fracture of the right tibia and 
fibula with external rotation deformity, for purposes of 
accrued benefits.

7.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected residuals of a healed fracture 
of L-2 with radiculopathy, right, for purposes of accrued 
benefits.

8.  Entitlement to a disability evaluation in excess of zero 
percent for service-connected acute osteomyelitis of the 
right tibia, for purposes of accrued benefits.

9.  Entitlement to a disability evaluation in excess of zero 
percent for service-connected heel and cord contractures, 
right, for purposes of accrued benefits.

10.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability, 
for purposes of accrued benefits.

11.  Entitlement to service connection for the cause of the 
veteran's death. 

12.  Entitlement to educational assistance benefits under 
Chapter 35, Title 38, United States Code.

13.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1975 to May 1978.  
The veteran died in April 1999.  The appellant is his 
surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that the issue of entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1318 is in appellate status.  
However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, Nos. 00-7095, 00-7096, 
00-7098 (Fed. Cir. Aug. 16, 2001), the U.S. Court of Appeals 
for the Federal Circuit addressed a challenge to the validity 
of 38 C.F.R. § 3.22, as revised in January 2000.  That 
regulation restricts the award of DIC benefits to survivors 
of deceased veterans to cases where the veteran (during his 
or her lifetime) had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C. § 1318, or would have established 
such right, but for clear and unmistakable error (CUE) in the 
adjudication of the veteran's claim.  

The January 2000 regulatory amendment specifically rejects 
the holding of the Court of Appeals for Veterans Claims that 
the "entitled to receive" language contained in section 
1318 requires a determination to be made as to whether a 
deceased veteran "hypothetically" would have been entitled 
to receive compensation for a totally disabling service-
connected disability for the requisite period of time.  
Because the Federal Circuit concluded that the revised 
regulation is inconsistent with another regulation, 38 C.F.R. 
§ 20.1106, that interprets a virtually identical veterans 
benefits statute, 38 U.S.C. § 1311(a)(2), and that VA failed 
to explain its rationale for interpreting these virtually 
identical statutes in conflicting ways, the regulation was 
remanded for further consideration.  

Although the Federal Circuit did not invalidate 38 C.F.R. 
§ 3.22, it nevertheless concluded that it would be 
inappropriate for VA to further process claims under section 
1318 until the validity or invalidity of the regulation is 
finally established.  Therefore, it directed VA to stay all 
proceedings involving claims for DIC benefits under section 
1318, whose outcome is dependent on the regulation in 
question, pending the conclusion of expedited rulemaking.  
Efforts are currently underway to draft proposed regulations 
to remedy the deficiencies identified in the court's 
decision.  

By way of Chairman's Memorandum No. 01-01-17 (Aug. 23, 2001), 
a stay was imposed at the Board on the processing of appeals 
involving claims for entitlement to DIC benefits under the 
provisions of 38 U.S.C. § 1318 where the veteran was not 
rated totally disabled for a continuous period of at least 
ten years prior to death, or at least five years from the 
veteran's release from active duty.  In this case, the record 
shows that during his lifetime, the veteran never established 
a right to receive total service-connected disability 
compensation from VA for a continuous period of 10 years or 
more immediately prior to his death or for at least 5 
continuous years from the date of discharge from service.  
Accordingly, the appellant's claim for entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 is subject to the 
stay and may not be adjudicated at this time.  

Similarly, the issues related to alcohol, weight gain, 
hepatitis and jaudice, and a total rating for compensation 
are stayed.  Chairman's Memo 01-01-13.




FINDINGS OF FACT

1.  The veteran died in April 1999 of hepatic failure due to 
alcoholic liver disease; there were no other significant 
conditions contributing to death.  

2.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death.  

3.  At the time of the veteran's death, in pertinent part, 
the following claims were pending: service connection for a 
left leg disorder as secondary to service-connected right leg 
disabilities and for arthritis of the spine as well as 
increased rating claims for residuals of a fracture of the 
right malleolus and fracture of the right cuboid, fracture of 
the right tibia and fibula with external rotation deformity, 
residuals of a healed fracture of L-2 with radiculopathy on 
the right, acute osteomyelitis of the right tibia, and heel 
and cord contractures on the right.  

4.  The veteran's left leg disability was first diagnosed 
many years after service and was unrelated thereto and was 
also not etiologically related to any service-connected 
disability.  

5.  There is no pertinent medical evidence of record showing 
an increase in disability in the veteran's service-connected 
residuals of a fracture of the right malleolus and fracture 
of the right cuboid.

6.  There is no pertinent medical evidence of record showing 
an increase in disability in the veteran's service-connected 
fracture of the right tibia and fibula with external rotation 
deformity.

7.  Although the medical evidence of record shows that the 
veteran developed severe spinal stenosis of L-1, L-2, and L-
2, L-3, with degenerative changes which was part of the 
veteran's service-connected low back disability characterized 
as residuals of healed fracture of L-2 with radiculopathy, 
right, the medial evidence is insufficient to establish the 
degree of impairment of the veteran's low back disability.  

8.  There is no pertinent medical evidence of record showing 
an increase in disability in the veteran's service-connected 
acute osteomyelitis of the right tibia.

9.  There is no pertinent medical evidence of record showing 
an increase in disability in the veteran's service-connected 
heel and cord contractures, right.


CONCLUSIONS OF LAW

1.  The veteran's left leg disability was not incurred in or 
aggravated by service and was not proximately due to or the 
result of his service-connected right lower extremity 
disabilities, for purposes of accrued benefits.  38 U.S.C.A. 
§§ 1131, 5107, 5121(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a), 3.1000(a) (2000).

2.  The criteria for an increased evaluation for service-
connected residuals of a fracture of the right malleolus and 
fracture of the right cuboid, for purposes of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5121(a) (West 1991); 38 C.F.R. §§ 3.400, 3.1000(a), 4.71a, 
Part 4, Diagnostic Code 5270 (2000).

3.  The criteria for an increased evaluation for service-
connected fracture of the right tibia and fibula with 
external rotation deformity, for purposes of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5121(a) (West 1991); 38 C.F.R. §§ 3.400, 3.1000(a), 4.71a, 
Part 4, Diagnostic Code 5262 (2000).

4  The criteria for an increased evaluation for service-
connected healed fracture of L-2 with radiculopathy, right, 
and severe spinal stenosis of L-1, L-2, and L-2, L-3, with 
degenerative changes, have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5121(a) (West 1991); 38 C.F.R. §§ 3.400, 
3.1000(a), 4.71a, Part 4, Diagnostic Code 5293 (2000).

5.  The criteria for an increased evaluation for service-
connected acute osteomyelitis of the right tibia, for 
purposes of accrued benefits, have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5121(a) (West 1991); 38 C.F.R. §§ 3.400, 
3.1000(a), 4.71a, Part 4, Diagnostic Code 5000 (2000).

6  The criteria for an increased evaluation for service-
connected heel and cord contractures, for purposes of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5121(a) (West 1991); 38 C.F.R. §§ 3.400, 3.1000(a), 4.71a, 
Part 4, Diagnostic Code 5273 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100,5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the appellant was notified in 
the February 2000 rating decision of the reasons and bases 
for the denial of her claims.  This rating decision, as well 
as the August 2000 statement of the case, informed the 
appellant of what evidence was needed to substantiate her 
claims.  In October 2000, she was informed that she could 
still submit evidence.  The Board concludes the discussions 
in the rating decision, statement of the case and the October 
2000 letter notifying her that her claim was being certified 
to the Board, informed her of the information and evidence 
needed to substantiate her claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A..  The 
appellant has not referenced any unobtained evidence that 
might aid her claims or that might be pertinent to the bases 
of the denials of these claims.  The RO requested all 
relevant records identified by the appellant.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the appellant.  There is sufficient 
evidence of record to decide her claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the claimant, the Board finds 
that the claimant has not been prejudiced by the Board's 
consideration of the merits of her claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
appellant has been given ample opportunity to provide 
evidence and argument in support of her claims.  In short, 
the Board finds that the appellant has been given adequate 
notice of the need to submit evidence or argument and that 
she is not prejudiced by this decision.


Background 

A review of the service medical records reveals that the 
veteran was treated for medial collateral ligament strain of 
the left knee in June 1976.  In April 1977, the veteran 
complained of left knee pain.  The etiology was listed as 
unknown.  Thereafter, the veteran was not treated for left 
knee disability and was not diagnosed as having a chronic 
left knee disorder during service.  Likewise, he was not 
diagnosed as having arthritis of the spine.  In October 1977, 
he was involved in a motor vehicle accident which resulted in 
a fracture of the lumbosacral spine, a fracture of the right 
fibula and tibia, a right fifth metatarsal fracture, right 
heel cord contractures, osteomyelitis of the right tibia, and 
pulmonary emboli.  The veteran was discharged in May 1978.  
The veteran was not treated for nor diagnosed as having 
jaundice, hepatitis, any liver disability, and/or any 
disability manifested by weight gain during service.  

In January 1979, the veteran filed a claim for VA disability 
compensation for the residuals of the motor vehicle accident.  
In conjunction with his claim, he was afforded a VA 
examination in June 1979.  The VA examination resulted in 
diagnoses of postoperative residuals of fracture of the right 
tibia and fibula with external rotation deformity; residuals 
of a healed fracture of L-2 with radiculopathy, right; 
residuals of fracture to the right malleolus, cuboid, and 
talus; acute osteomyelitis of the right tibia; and heel and 
cord contraction.  Neither a left knee disability nor 
arthritis of the spine were diagnosed.  In addition, the 
veteran was not diagnosed as having jaundice, hepatitis, 
and/or any liver disability.  The examiner noted that the 
veteran was markedly obese, but did not state that his 
obesity was any way related to service and/or any disability 
manifested by weight gain during service.  

In a July 1979 rating decision, service connection was 
granted, in pertinent part, for residuals of a fracture of 
the right malleolus and fracture of the right cuboid, rated 
as 10 percent disabling; fracture of the right tibia and 
fibula with external rotation deformity, rated as 20 percent 
disabling; residuals of a healed fracture of L-2 with 
radiculopathy, right, rated as 10 percent disabling; acute 
osteomyelitis of the right tibia, rated as 10 percent 
disabling; and heel and cord contractures, right, rated as 
non-compensable.  

In May 1981, the veteran was afforded a VA examination which 
resulted in the following diagnoses: marked compression 
fracture of -L2 with mild subluxation and scoliosis of the 
upper lumbar spine; healed fracture of the right tibial shaft 
still budged by a metal plate with screws; overlapping 
fracture of the right midfibular; and no evidence of active 
osteomyelitis.  Neither a left knee disability nor arthritis 
of the spine were diagnosed.  In addition, the veteran was 
not diagnosed as having jaundice, hepatitis, and/or any liver 
disability.  The examiner noted that the veteran was well-
nourished.  The examiner did not state that any weight 
problem was in any way related to service and/or any 
disability manifested by weight gain during service.  

In a June 1981 rating decision, the prior ratings for 
service-connected disabilities were confirmed and continued.  

In September 1982, the veteran filed a claim for increased 
ratings for service-connected disabilities.  In conjunction 
with his claim, his private medical records were obtained.  
During 1982, the veteran was seen by Seaview Orthopaedics for 
the veteran's service-connected disabilities of the right 
lower extremity.  In addition, in August 1982, the veteran 
was admitted to Point Pleasant Hospital to undergo 
arthrodesis of the right ankle.  The final diagnosis was 
post-traumatic arthritis of the right ankle.  

In a December 1982 rating decision, the veteran was granted a 
temporary total rating for the veteran's arthrodesis surgery 
and subsequent convalescence period until the end of October 
1982.

In January 1983, the veteran was afforded a VA examination 
which only addressed disabilities of the right lower 
extremity.  Neither a left knee disability nor arthritis of 
the spine were diagnosed.  In addition, the veteran was not 
diagnosed as having jaundice, hepatitis, and/or any liver 
disability.  The examiner noted that the veteran was well-
nourished.  The examiner did not state that any weight 
problem was in any way related to service and/or any 
disability manifested by weight gain during service.  

In a February 1983 rating decision, the prior ratings for 
service-connected disabilities were confirmed and continued.  
In a February 1984 rating decision, it was determined that 
there was clear and unmistakable error in the February 1983 
rating decision in failing to grant a 30 percent rating for 
the veteran's right ankle disability.  The February 1984 
rating decision assigned the 30 percent rating from 
November 1, 1982.  In addition, the February 1994 rating 
decision reduced the 10 percent rating for osteomyelitis to 
non-compensable effective November 1, 1982.  

In June 1992, the veteran filed a claim for increased ratings 
for service-connected disabilities.  Thereafter, his VA 
medical records, dated in 1991 and 1992, were received which 
showed treatment for service-connected right lower extremity 
disabilities.  No treatment for back disability was rendered.  
Neither a left knee disability nor arthritis of the spine 
were diagnosed.  In June 1992, it was noted that the 
veteran's Hepatitis B surface antigen was positive.  It was 
noted that the probable cause was a tattoo the veteran got 6 
months before and no other possibility was noted to be 
identified.  The veteran was not diagnosed as having jaundice 
or other liver disability.  No examiner specifically stated 
that the veteran had a current weight problem and no current 
weight problem was attributed to service and/or any 
disability manifested by weight gain during service.  

In a September 1992 rating decision, the prior ratings for 
service-connected right lower extremity disabilities were 
confirmed and continued.  In a September 1992 letter, the 
veteran was notified of this decision and of his procedural 
and appellate rights.  He did not thereafter initiate an 
appeal as to any issue.  

In March 1999, the veteran filed service connection and 
increased rating claims.  He asserted that entitlement to 
service connection for a left leg disorder should be granted 
as secondary to service-connected right leg disabilities.  He 
contended that he fell and broke his left leg in the mid 
1990's and this fall was caused by his service-connected 
right lower extremity disabilities.  He maintained that his 
physician told him that the fall was in fact due to his right 
lower extremity disabilities.  In addition, the veteran 
asserted that he had arthritis of the spine, weight gain, 
alcoholic hepatitis, jaundice, all related to his service-
connected disabilities.  The veteran also asserted that his 
service-connected right lower extremity and back disabilities 
had increased in severity and that entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability was warranted.  

Before his claims could be adjudicated, the veteran died in 
April 1999.  According to the Certificate of Death, the cause 
of death was hepatic failure due to alcoholic liver disease.  
There were no other significant conditions contributing to 
death.  An autopsy was not performed.  

Following his death, VA records were received which included 
records showing treatment for right lower extremity 
disabilities.  In addition, in June 1992, the veteran denied 
having jaundice.  In August 1992, it was noted that all of 
the veteran's hepatitis antigen testing was negative and that 
his Hepatitis B (noted in June 1992) had resolved.  In 
December 1992, it was noted that the veteran had alcoholic 
liver disease and obesity.  He was advised to terminate using 
alcohol and to lose weight.  In January 1994, the veteran 
reported having a painful right ankle.  X-rays were taken, in 
pertinent part, of the right lower extremity which revealed 
that the veteran had an orthopedic staple in the proximal 
tibia, old fracture of the mid-fibular, and orthopedic 
internal fixation of the tibia and across the right ankle 
joint.  There was osteopenia, but no evidence of 
osteomyelitis or other abnormality.  In April 1994, it was 
noted that the veteran did not have swelling in the area of 
the tibia.  

Additionally, these records reflect that in January 1994, it 
was documented that the veteran had injured his left knee and 
had torn his medial meniscus.  Further treatment was ordered.  
It was also opined that the veteran had gout or knee sprain.  
Subsequent records indicated that there was no tear, but 
possibly some mild degeneration of the meniscus.  

Also, in January 1994, it was noted that the veteran had 
severe spinal stenosis of L1, L-2 and L-2, L--3 with 
degenerative changes which were most likely secondary to 
compression fracture of L-2.  In May 1994, it was noted that 
the veteran had undergone a laminectomy with bone grafting at 
L-5, S-1.  In addition, it was noted that the veteran had 
Grade I spondylolisthesis as well as a spondylolysis defect 
at  L-5, -S-1 due to previous surgery.  

In March 1999, the veteran was admitted to Tucson VA Medical 
Center for treatment of alcoholic hepatitis.  During his 
hospitalization, the veteran indicated that he had stopped 
drinking alcohol, but had noticed a subsequent increase in 
pain in his back and lower extremity.  In April 1999, he was 
admitted for end stage liver disease.  The veteran died at 
that facility during that hospitalization.  


Analysis

Accrued Benefits

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Pursuant to 38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c), an application for accrued benefits must be filed 
within one year after the date of death of the veteran.  
Lathan v. Brown, 7 Vet. App. 359, 368 (1995).  In this case, 
the appellant's claim for accrued benefits was received 
within one year of the veteran's death.  

Upon the death of a veteran, any accrued benefits are 
payable, in descending order, to the veteran's spouse, 
children (in equal shares), or dependent parents (in equal 
shares).  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  
If none of those persons survives the veteran, only so much 
of the accrued benefits may be paid as necessary to reimburse 
the person who bore the expense of the last sickness or 
burial of the veteran.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 
3.1000(a)(4).  In this case, the veteran's surviving spouse 
file the claim.  

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The 
payment of these benefits is limited to two years.  

The Federal Circuit Court has also made it clear that, in 
order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).  In Jones, 
the U.S. Court of Appeals for the Federal Circuit held that 
under 38 U.S.C. § 5101(a), "[a] specific claim in the form 
prescribed by the Secretary ... must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary."  The Federal Circuit 
Court further cited 38 U.S.C. § 5121.  Reading these two 
sections together compels the conclusion, according to the 
Federal Circuit, that, in order for a claimant to be entitled 
to accrued benefits, the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.  

As noted above, the veteran had claims for service 
connection, increased ratings, and a total rating pending at 
the time of his death.  

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided.

In considering the appellant's claims for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that service department and certain VA medical records are 
considered as being constructively in the claims file at the 
date of death although they may not physically be in there 
until after that date.  The Court pointed to the provisions 
of M21-1, 5.25 and 27.08.  These provisions refer to service 
department records, reports of VA hospitalizations, reports 
of treatment by VA medical centers, reports of treatment 
authorized by the VA, reports of autopsy made by VA on date 
of death. 

In this case, VA medical records were received after the 
veteran's death.  However, pursuant to Hayes, these records 
may be considered with regard to the accrued benefits claims.  


1.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  With chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.310(a).  
In addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The appellant has not alleged that the veteran served in 
combat and the evidence of record does not indicate that he 
served in wartime.  Thus, 38 U.S.C.A. § 1154(b) is not 
applicable in this case.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  In addition, a claim for secondary service 
connection generally requires competent evidence of a causal 
relationship between the service-connected disability and the 
nonservice-connected disability.  Jones (Wayne L.) v. Brown, 
7 Vet. App. 134 (1994).  


a.  Left Leg Disorder as Secondary to
Service-Connected Right Leg Disabilities

The service medical records show that the veteran was treated 
for left leg complaints; however, there is no competent 
evidence of record establishing that these complaints 
resulted in a chronic left leg disability.  Moreover, there 
is no competent evidence of record, medical or lay evidence, 
showing that the veteran was treated for left leg disability 
prior to the mid 1990's.  Thus, there is no evidence that the 
veteran had a continuous left leg disability from service to 
the present time.  

In light of the foregoing, the Board finds that neither 
chronicity in service nor continuity of symptomatology after 
service is shown.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).  
Thus, the Board finds that the left leg disability first 
diagnosed post-service in 1994 is not directly related to 
service.  

With regard to secondary service connection, in his 1999 
claim for service connection, the veteran asserted that he 
fell due to his right lower extremity disabilities and that 
this fall resulted in a left leg disability.  

The Board notes while the veteran was certainly competent to 
state that he fell and suffered a left knee injury, he is not 
competent to state with medical certainty that any residuals 
thereof were etiologically related to his service-connected 
right lower extremity disabilities.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The veteran indicated that his 
physician had told him that his service-connected right lower 
extremity disabilities caused the fall.  However, although VA 
obtained the pertinent VA records, there is no such medical 
opinion contained therein.  The Board notes that it is 
possible that the veteran was referring to a private 
physician, but there are no private records in the claims 
file which were received prior to the veteran's death (or 
received thereafter for that matter) which reflect a medical 
opinion relating left leg disability to any service-connected 
disability.  It would be futile to try to determine if the 
veteran was told such information by a private examiner as 
any further private medical evidence could not be considered 
pursuant to 38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000.

In the absence of a medical opinion which shows that the 
veteran's left knee disability was related to a service-
connected disability by causing or aggravating that 
disability, the claim for secondary service connection must 
be denied.  

2.  Ratings

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it is provided that 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The veteran's residuals of a fracture of the right malleolus 
and fracture of the right cuboid were rated as 30 percent 
disabling under Diagnostic Code 5270.  Diagnostic Code 5270, 
for ankylosis of the ankle, provides a 40 percent rating for 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with an abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating applies for ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.

The veteran's fracture of the right tibia and fibula with 
external rotation deformity was rated as 20 percent disabling 
under Diagnostic Code 5262.  Under Diagnostic Code 5262, for 
impairment of tibia and fibula, a 30 percent rating is 
provided for marked knee or ankle disability and a 20 percent 
evaluation is provided for moderate knee or ankle disability.  
Alternatively, Under Diagnostic Code 5260, the rating 
schedule provides a 30 percent rating where flexion of the 
leg is limited to 15 degrees and a 20 percent rating where 
flexion is limited to 30 degrees.  Under Diagnostic Code 
5261, the rating schedule provides a 30 percent rating where 
extension of the leg is limited to 20 degrees and a 20 
percent rating where extension is limited to 15 degrees.

The veteran's residuals of healed fracture of L-2 with 
radiculopathy, right, was rated under Diagnostic Code 5293.  
Under that code, a 40 percent rating is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; and a 20 percent rating is warranted for 
moderate intervertebral disc syndrome with recurring attacks.  
Alternatively, the disability might have been rated under the 
criteria for limitation of motion of the lumbar spine.  Under 
38 Diagnostic Code 5292, a 40 percent rating is warranted for 
severe limitation of motion of the lumbar spine; and a 20 
percent rating is warranted for moderate limitation of motion 
of the lumbar spine.  

The veteran's acute osteomyelitis of the right tibia was 
rated under Diagnostic Code 5000.  Osteomyelitis, acute, 
subacute, or chronic, of the pelvis, vertebrae, or extending 
into major joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms, is 
entitled to a 100 percent evaluation.  Frequent episodes of 
osteomyelitis with constitutional symptoms is entitled to a 
60 evaluation.  Osteomyelitis with definite involucrum or 
sequestrum, with or without discharging sinus, is entitled to 
a 30 evaluation.  Osteomyelitis, with discharging sinus or 
other evidence of active infection within the last 5 years, 
is entitled to a 20 percent evaluation.  Inactive 
osteomyelitis, following repeated episodes, without evidence 
of active infection in the past 5 years, is entitled to a 10 
percent evaluation.  Note (1): A rating of 10 percent, as an 
exception to the amputation rule, is to be assigned in any 
case of active osteomyelitis where the amputation rating for 
the affected part is no percent. This 10 percent rating and 
the other partial ratings of 30 percent or less are to be 
combined with ratings for ankylosis, limited motion, nonunion 
or malunion, shortening, etc., subject, of course, to the 
amputation rule.  The 60 percent rating, as it is based on 
constitutional symptoms, is not subject to the amputation 
rule.  A rating for osteomyelitis will not be applied 
following cure by removal or radical resection of the 
affected bone.  Note (2): The 20 percent rating on the basis 
of activity within the past 5 years is not assignable 
following the initial infection of active osteomyelitis with 
no subsequent reactivation.  The prerequisite for this 
historical rating is an established recurrent osteomyelitis.  
To qualify for the 10 percent rating, 2 or more episodes 
following the initial infection are required.  This 20 
percent rating or the 10 percent rating, when applicable, 
will be assigned once only to cover disability at all sites 
of previously active infection with a future ending date in 
the case of the 20 percent rating.  

Chronic, or recurring, suppurative osteomyelitis, once 
clinically identified, including chronic inflammation of bone 
marrow, cortex, or periosteum, should be considered as a 
continuously disabling process, whether or not an actively 
discharging sinus or other obvious evidence of infection is 
manifest from time to time, and unless the focus is entirely 
removed by amputation will entitle to a permanent rating to 
be combined with other ratings for residual conditions, 
however, not exceeding amputation ratings at the site of 
election.  38 C.F.R. § 4.43.

The veteran's heel and cord contractures, right, were rated 
under Diagnostic Code 5273.  Under that code, a 10 percent 
rating may be assigned for malunion of os calcis or 
astragalus with moderate deformity.  

The Board notes that the pertinent medical records show that 
prior to his death, the veteran was treated for right ankle 
pain on one occasion.  In addition, x-rays revealed the 
presence of hardware in his tibia.  There was no active 
osteomyelitis.  In sum, however, there is no pertinent 
medical evidence of record showing an increase in disability 
in the veteran's service-connected residuals of a fracture of 
the right malleolus and fracture of the right cuboid; 
fracture of the right tibia and fibula with external rotation 
deformity; acute osteomyelitis of the right tibia; and/or 
heel and cord contractures, right.

With regard to back disability, a review of the records shows 
in January 1994, it was noted that the veteran had severe 
spinal stenosis of L-1, L-2 and L-2, L-3 with degenerative 
changes which were most likely secondary to compression 
fracture of L-2.  In May 1994, it was noted that the veteran 
had undergone a laminectomy with bone grafting at -L5, S-1.  
In addition, it was noted that the veteran had Grade I 
spondylolisthesis as well as a spondylolysis defect at L-5, 
S-1 due to previous surgery.  Thus, since there is a medical 
opinion of record relating severe spinal stenosis of L-1, L-2 
and L-2, L-3 with degenerative changes to the veteran's 
service-connected low back disability, severe spinal stenosis 
of L-1, L-2 and L-2,  L-3, with degenerative changes is 
considered part and parcel of the veteran's service-connected 
back disability.  However, the veteran is not service-
connected for a back disability relative to the area of L-5, 
S-1.  As such, any disability associated with a laminectomy 
and grafting at L-5, S-1 is not considered part and parcel of 
the veteran's low back disability.  The Board notes that the 
appellant is contending that arthritis should be service-
connected, and the Board agrees that severe spinal stenosis 
of L-1, L-2 and L-2, L-3, with degenerative changes was in 
fact part of the veteran's service-connected low back 
disability.  

In evaluating that disability, however, there is insufficient 
medical evidence of record to establish the degree of 
impairment.  No range of motion studies were conducted and 
there was no neurological evaluation showing the extent of 
the veteran's neurological symptomatology.  

With regard to all the veteran's disabilities which the 
appellant asserts were more disabling than represented by the 
assigned ratings, the Board notes that although the veteran 
complained of pain, range of motion studies were not 
conducted (with regard to the right ankle, right leg, and/or 
low back) and the evidence does not show an increase in 
disability due to that pain; likewise, the medical evidence 
does not show any loss of motion, strength, speed, 
coordination, and/or endurance due to the alleged pain.  In 
sum, the record shows that the veteran complained of right 
ankle pain once.  There is no medical evidence, other than 
that one complaint of pain, showing any change at all in the 
veteran's service-connected right ankle, right leg, and heel 
and cord contracture disabilities.  The veteran did develop 
spinal stenosis of -L-1, L-2 and L-2, L-3, with degenerative 
changes, but, as noted, there are insufficient findings to 
show that the veteran's low back disability to include spinal 
stenosis of L-1, L-2 and L-2, L-3, with degenerative change, 
met the criteria for a higher rating under any applicable 
diagnostic code prior to his death.  

Since there is no pertinent medical evidence showing that 
there was any change in the status of the veteran's service-
connected residuals of fracture of the right malleolus and 
fracture of the right cuboid, residuals of fracture of the 
right tibia and fibula with external rotation deformity, 
acute osteomyelitis of the right tibia, and right heel and 
cord contractures, as demonstrated by evidencce, there is no 
evidence upon which to grant increased ratings, for accrued 
benefits purposes under any of the applicable diagnostic 
codes.  Moreover, since there is insufficient medical 
evidence to establish the veteran's degree of impairment of 
the service-connected low back disability as demonstrated by 
objective findings, an increased rating, for accrued benefits 
purposes, may not be granted for that disability under any of 
the applicable diagnostic codes.  


ORDER

Service connection for a left leg disorder as secondary to 
service-connected right leg disabilities, for purposes of 
accrued benefits, is denied.

Entitlement to a disability evaluation in excess of 30 
percent for service-connected residuals of a fracture of the 
right malleolus and fracture of the right cuboid, for 
purposes of accrued benefits, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for service-connected fracture of the right tibia and 
fibula with external rotation deformity, for purposes of 
accrued benefits, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for service-connected residuals of healed fracture of 
L-2 with radiculopathy, right, to include severe spinal 
stenosis of L-, L-2 and L-2, L-3, with degenerative changes, 
for purposes of accrued benefits, is denied.

Entitlement to a disability evaluation in excess of zero 
percent for service-connected acute osteomyelitis of the 
right tibia, for purposes of accrued benefits, is denied.

Entitlement to a disability evaluation in excess of zero 
percent for service-connected heel and cord contractures, 
right, for purposes of accrued benefits, is denied.


REMAND

The Board notes that the appellant's claim for entitlement to 
service connection for the cause of the veteran's death must 
be considered in light VCAA.

The issue of entitlement to educational assistance benefits 
under Chapter 35, Title 38, United States Code is held in 
abeyance.

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The appellant is informed that she 
may submit medical evidence with regard 
as to whether the veteran's alcohol abuse 
disability was secondary his service-
connected disabilities.  

2.  The RO should refer the claims file 
to a VA examiner.  The claims file should 
be made available to the examiner 
designated to review it.  The examiner 
should offer an opinion as to whether the 
veteran's alcohol abuse disability was 
secondary to his service-connected 
disabilities.  The complete rationale for 
each conclusion reached should be set 
forth in a typewritten report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's claim for 
entitlement to service connection for the 
cause of the veteran's death.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If upon completion of the requested action the claim 
remains denied, the case should be returned for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



